Order entered June 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01459-CV

   STEVEN E. LAU, TRUSTEE OF THE STEVEN E. LAU TRUST, STEVEN E. LAU,
               INDIVIDUALLY, AND KEN MORRIS, Appellants

                                                V.

                    JAMES REEDER AND EDDIE CORBITT, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-98-00869-D

                                            ORDER
       We DENY appellants’ June 15, 2015 unopposed motion for leave to file brief in excess

of word limit imposed by rule 9.4(i). Because the brief is now past due, we GRANT appellants

additional time to file the brief and ORDER the brief be filed no later than July 20, 2015.




                                                      /s/   CRAIG STODDART
                                                            JUSTICE